DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (U.S. PGPub. 2015/0251538), in view of PARK et al. (U.S. PGPub. 2017/0327084), hereinafter Park. 

Regarding claim 1, Tamura teaches An on-vehicle device mounted on a vehicle, comprising (Tamura, Paragraph [0001], see “the present invention relates to an information providing device for a vehicle, which provides various information using a vehicle-mounted device and an external device”):
a processing unit (Tamura, Paragraph [0002], see “In this information providing device, a portable information device (external device) and a vehicle-mounted multimedia computer (vehicle-mounted device) having a liquid crystal display mounted on a vehicle are connected to each other and can be communicated with each other”);
a determination unit configured to determine whether or not the vehicle is in a predetermined stop state (Tamura, Paragraph [0079], see “the first control means 202 receives the vehicle state signal through the multiplex communication input/output terminal 211 and determines whether or not the vehicle is stopped”); and

the secure area has, stored therein, control information that allows an external device to control the on-vehicle device (Tamura, Paragraph [0033], see “the operation means 213 is configured by an operation input unit for performing various operations of the vehicle-mounted device 102”, where “operation means 213” is being read as an external device that performs various operations (controls) the vehicle-mounted device 102), and

Tamura does not teach the following limitation(s) as taught by Park: a secure area that is accessible from the processing unit when the processing unit has output predetermined information, wherein
when the determination unit has made a positive determination, the processing unit accesses the secure area and performs an acquisition process of acquiring the control information from the secure area.
(Park, Claim 9, see “wherein the server determines whether the user is authorized to access the vehicle when the user identification information and the vehicle information are received from the electronic device, and transmits the vehicle setting information and the physical information to the electronic device when the user is determined to have authorized access to the vehicle”, which is being read as a secure area that is accessible from the processing unit when the processing unit has output predetermined information, where the “outputted predetermined information” comprises of the user identification information) (Park, Paragraph [0083], see “When the user identification information is received from the electronic device 200, the server 100 may search the vehicle setting information and the user’s physical information matched with the user identification information among a plurality of vehicle setting information and the user’s physical information stored in the server 100, and transmit a result to the electronic device 200”, where “transmit a result to the electronic device 200” is analogous to when the determination unit has made a positive determination) (Park, FIG. 13, see “S1370”, which comprises of transmitting vehicle setting information and physical information to the vehicle, which is analogous to the processing unit of the vehicle accessing the secure area and acquiring process of acquiring the control information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for an electronic device and vehicle control method, comprising of a secure area that is accessible from the processing unit when the processing unit has output predetermined information, disclosed of Park. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of a secure area that is accessible from the processing unit when the processing unit has output predetermined information. This allows for better security management by requiring the processing unit to output predetermined information (i.e., information that is used to authenticate the processing unit), before allowing the processing unit to access the secure area (Park, Claim 9). 

Regarding claim 2, Tamura does not teach the following limitation(s) as taught by Park: The on-vehicle device according to claim 1, further comprising an authentication unit configured to perform an authentication process on the external device, wherein
the processing unit performs the acquisition process when the determination unit has made a positive determination and the authentication process has succeeded. 
(Park, Paragraph [0177], see “the server 100 determines whether a user corresponding to the user identification information is an authorized user”, where “server 100” comprises an authentication unit that performs an authentication to authorize the user on the external device) (Park, FIG. 13, see “S1370”, which comprises of transmitting vehicle setting information and physical information to the vehicle after the determination is made that the user is authorized and the authentication has succeeded). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for an electronic device and vehicle control method, comprising an authentication unit configured to perform an authentication process on the external device, disclosed of Park. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising an authentication unit configured to perform an authentication process on the external device. This allows for better security management by requiring authentication of the user on the external device before granting access to control information (Park, Paragraph [0177]). 

Regarding claim 3, Tamura does not teach the following limitation(s) as taught by Park: The on-vehicle device according to claim 1, wherein the determination unit is included in the secure area.
(Park, Claim 9, see “wherein the server determines whether the user is authorized to access the vehicle when the user identification information and the vehicle information are received from the electronic device, and transmits the vehicle setting information and the physical information to the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for an electronic device and vehicle control method, comprising of the determination unit being included in the secure area, disclosed of Park.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of the determination unit being included in the secure area. This allows for better security management by allocating the determination and authenticating steps for transmission of vehicle control information in a secure area (Park, Claim 9). 

Regarding claim 5, Tamura as modified by Park teaches The on-vehicle device according to claim 1, wherein the predetermined stop state is a parked state (Tamura, Paragraph [0079], see “the first control means 202 receives the vehicle state signal through the multiplex communication input/output terminal 211 (or the vehicle information terminal 210) and determines whether or not the vehicle is stopped. When it is determined that the vehicle is stopped (when receiving a signal indicating that a vehicle speed is 0 km per hour), the first control means…”, where “vehicle speed is 0 km per hour” is being read as the predetermined stop state being a parked state). 

Regarding claim 8, Tamura teaches A management method to be performed in an on-vehicle device that is mounted on a vehicle, and that includes a processing unit (Tamura, Paragraph [0001], see “the present invention relates to an information providing device for a vehicle, which provides various information using a vehicle-mounted device and an external device”) (Tamura, Paragraph [0002], see “In this information providing device, a portable information device (external device) and a vehicle-mounted multimedia computer (vehicle-mounted device) having a liquid crystal display mounted on a vehicle are connected to each other and can be communicated with each other”), 
the secure area having, stored therein, control information that allows an external device to control the on-vehicle device (Tamura, Paragraph [0033], see “the operation means 213 is configured by an operation input unit for performing various operations of the vehicle-mounted device 102”, where “operation means 213” is being read as an external device that performs various operations (controls) the vehicle-mounted device 102),
the method comprising:
determining whether or not the vehicle is in a predetermined stop state (Tamura, Paragraph [0079], see “the first control means 202 receives the vehicle state signal through the multiplex communication input/output terminal 211 and determines whether or not the vehicle is stopped”); 

Tamura does not teach the following limitation(s) as taught by Park: a secure area accessible from the processing unit when the processing unit has output predetermined information; and
when a result of the determination is positive, causing the processing unit to access the secure area, and perform an acquisition process of acquiring the control information from the secure area. 
(Park, Claim 9, see “wherein the server determines whether the user is authorized to access the vehicle when the user identification information and the vehicle information are received from the electronic device, and transmits the vehicle setting information and the physical information to the electronic device when the user is determined to have authorized access to the vehicle”, which is being read as a secure area that is accessible from the processing unit when the processing unit has output predetermined information, where the “outputted predetermined information” comprises of the user identification information) (Park, Paragraph [0083], see “When the user identification information is received from the electronic device 200, the server 100 may search the vehicle setting information and the user’s physical information matched with the user identification information among a plurality of vehicle setting information and the user’s physical information stored in the server 100, and transmit a result to the electronic device 200”, where “transmit a result to the electronic device 200” is analogous to when the determination unit has made a positive determination) (Park, FIG. 13, see “S1370”, which comprises of transmitting vehicle setting information and physical information to the vehicle, which is analogous to the processing unit of the vehicle accessing the secure area and acquiring process of acquiring the control information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for an electronic device and vehicle control method, comprising of a secure area that is accessible from the processing unit when the processing unit has output predetermined information, disclosed of Park. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of a secure area that is accessible from the processing unit when the processing unit has output predetermined information. This allows for better security management by requiring the processing unit to output predetermined information (i.e., information that is used to authenticate the processing unit), before allowing the processing unit to access the secure area (Park, Claim 9). 

Regarding claim 9, Tamura teaches A non-transitory computer readable storage medium storing a management program to be used in an on-vehicle device mounted on a vehicle, the program causing a computer to function as a processing unit (Tamura, Paragraph [0030], see “The vehicle-mounted device 102 includes a vehicle information terminal 210 and a multiplex communication input/output terminal 211…a first control  means 202 which is configured by, e.g., a microcomputer for controlling the vehicle-mounted device 102, a first storage means 203 which is configured by a non-volatile memory such as EEPROM or flash memory for storing a process program of the first control means 202”), and a determination unit configured to determine whether or not the vehicle is in a predetermined stop state (Tamura, Paragraph [0079], see “the first control means 202 receives the vehicle state signal through the multiplex communication input/output terminal 211 and determines whether or not the vehicle is stopped”), wherein

the secure area has, stored therein, control information that allows an external device to control the on-vehicle device (Tamura, Paragraph [0033], see “the operation means 213 is configured by an operation input unit for performing various operations of the vehicle-mounted device 102”, where “operation means 213” is being read as an external device that performs various operations (controls) the vehicle-mounted device 102), 

Tamura does not teach the following limitation(s) as taught by Park: the on-vehicle device includes a secure area that is accessible from the processing unit when the processing unit has output predetermined information, and
when the determination unit has made a positive determination, the processing unit accesses the secure area and performs an acquisition process of acquiring the control information from the secure area. 
(Park, Claim 9, see “wherein the server determines whether the user is authorized to access the vehicle when the user identification information and the vehicle information are received from the electronic device, and transmits the vehicle setting information and the physical information to the electronic device when the user is determined to have authorized access to the vehicle”, which is being read as a secure area that is accessible from the processing unit when the processing unit has output predetermined information, where the “outputted predetermined information” comprises of the user identification information) (Park, Paragraph [0083], see “When the user identification information is received from the electronic device 200, the server 100 may search the vehicle setting information and the user’s physical information matched with the user identification information among a plurality of vehicle setting information and the user’s physical information stored in the server 100, and transmit a result to the electronic device 200”, where “transmit a result to the electronic device 200” is analogous to when the determination unit has made a positive determination) (Park, FIG. 13, see “S1370”, which comprises of transmitting vehicle setting information and physical information to the vehicle, which is analogous to the processing unit of the vehicle accessing the secure area and acquiring process of acquiring the control information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for an electronic device and vehicle control method, comprising of a secure area that is accessible from the processing unit when the processing unit has output predetermined information, disclosed of Park. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of a secure area that is accessible from the processing unit when the processing unit has output predetermined information. This allows for better security management by requiring the processing unit to output predetermined information (i.e., information that is used to authenticate the processing unit), before allowing the processing unit to access the secure area (Park, Claim 9). 



Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Park, in further view of Tanizawa et al. (U.S. PGPub. 2009/0025079), hereinafter Tanizawa. 

	Regarding claim 4, Tamura does not teach the following limitation(s) as taught by Park: The on-vehicle device according to claim 3, wherein
	a first determination unit is provided inside the secure area, 
	
(Park, Claim 9, see “wherein the server determines whether the user is authorized to access the vehicle when the user identification information and the vehicle information are received from the electronic device, and transmits the vehicle setting information and the physical information to the electronic device when the user is determined to have authorized access to the vehicle”, where “server” is analogous to the secure area, which comprises the determination unit). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, by implementing techniques for an electronic device and vehicle control method, comprising of the determination unit being included in the secure area, disclosed of Park.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of the determination unit being included in the secure area. This allows for better security management by allocating the determination and authenticating steps for transmission of vehicle control information in a secure area (Park, Claim 9). 
	Tamura as modified by Park do not teach the following limitation(s) as taught by Tanizawa: a second determination unit is provided outside the secure area, and
	the processing unit accesses the secure area and performs the acquisition process when both the first determination unit and the second determination unit have made positive determinations.
	(Tanizawa, Paragraph [0016], see “an authentication apparatus that is connected to a first relaying apparatus that relays communication from a terminal device connected via a first network to a second network and to a second relaying apparatus that relays communication to an external authentication apparatus that authenticates the terminal device according to a first authentication protocol via the second network”) (Tanizawa, Paragraph [0015], see “a result receiving unit that receives a determination result of whether to approve an access of the first relaying apparatus to the second network, which is a response to the first request message, from the second authentication apparatus; a communication establishing unit that establishes communication from the first relaying apparatus to the second network, and stores the identification information of the established communication in the identification information storage unit, when the determination result indicating approval of the access of the first relaying apparatus to the second network is received…a second request receiving unit that receives a first request message from the first relaying apparatus; a determining unit that determines whether to approve an access of the first relaying apparatus to the second network based on the received first request message and confirms an access method preset for each first relaying apparatus, with respect to the first relaying apparatus whose access has been approved; a result transmitting unit that transmits a determination result by the determining unit to the first relaying apparatus…”, where both the first determination and the second determination unit have to make positive determinations before access is granted). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, and techniques disclosed of Park, by implementing techniques for a communication system for authenticating or relaying network access, comprising of two determination units, wherein both determination units need to authorize access to the secure area, disclosed of Tanizawa. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of two determination units, wherein both determination units need to authorize access to the secure area. This allows for better security management by requiring two different determinations instead of one, in order to increase security measures before allowing access to the secure area (Tanizawa, Paragraph [0015]). 

	Regarding claim 6, Tamura as modified by Park do not teach the following limitation(s) as taught by Tanizawa: The on-vehicle device according to claim 1, wherein the processing unit discards the control information when the vehicle has started to move or when use of the control information has ended.
(Tanizawa, Paragraph [0118], see “When there is no authenticate state of the terminal device 700 or when the authentication state is “Reject”, the 802.1X protocol processor 604 discards the received message”, where “when the authentication state is “Reject”” is analogous to when the use of the control information has ended). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, and techniques disclosed of Park, by implementing techniques for a communication system for authenticating or relaying network access, comprising of discarding the control information when the use of the control information has ended, disclosed of Tanizawa.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of discarding the control information when the use of the control information has ended. This allows for better security management by discarding the control information if the terminal had an unsuccessful authentication in order to keep the control information secure (Tanizawa, Paragraph [0118]). 

	Regarding claim 7, Tamura as modified by Park do not teach the following limitation(s) as taught by Tanizawa: The on-vehicle device according to claim 1, wherein
	when the determination unit has made a negative determination, the processing unit performs a response to reject an activation request, from the external device, which requests activation of a function that is implemented by the control information. 
	(Tanizawa, Abstract, see “when an access request is received from a terminal device…”) (Tanizawa, Paragraph [0070], see “As the authentication state, for example, “Accept” is set when the terminal device 700 is authenticated, and “Reject” is set when not authenticated”, where the “terminal device 700” is analogous to the external device and requests access to be activated) (Tanizawa, FIG. 12, see “S1216” which comprises notifying the terminal device of the authentication result, which is analogous to the processing unit performing a response to reject the activation request). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an information providing device for vehicle(s), disclosed of Tamura, and techniques disclosed of Park, by implementing techniques for a communication system for authenticating or relaying network access, comprising of sending a notification that the activation request was rejected due to a negative determination, disclosed of Tanizawa.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an on-vehicle device, comprising of sending a notification that the activation request was rejected due to a negative determination. This allows for better security management and a more user-friendly interface by notifying the terminal device that their activation request has been rejected due to a negative determination and/or unsuccessful authentication result (Tanizawa, Paragraph [0070]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433